Citation Nr: 0935670	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  03-05 670	)	DATE
	)
On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim for service connection for degenerative joint disease 
(DJD) of the hands and knees, and if so, whether the reopened 
claim should be granted.

2.  Entitlement to an initial compensable rating for 
prostatitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran served on active duty in the military from 
December 1961 until retiring in June 1991.

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2001 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
In that decision, the RO granted service connection for 
prostatitis and assigned a zero percent (i.e., 
noncompensable) rating retroactively effective from July 1, 
1991.  The RO also determined new and material evidence had 
not been submitted to reopen a claim for service connection 
for DJD of the hands and knees.

The Board remanded this case to the RO, via the Appeals 
Management Center (AMC), in June 2006 and August 2008 for 
additional development and consideration.


FINDING OF FACT

In June 2009, prior to promulgating a decision, the Veteran 
notified the Board that he was withdrawing this appeal.


CONCLUSION OF LAW

The criteria are met for withdrawal of this appeal.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2008).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran submitted correspondence in 
June 2009 on which he wrote, "[i]t doesn't matter anymore.  
Stop this claim."  Thus, he has withdrawn this appeal and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


